Landon, J.
I think the judgment of the justice’s court was right upon the merits, and that the errors complained of did not prejudice the defendant. Code Civil Proe. § 3063. The verdict was in writing, and accords with the illiteracy which is often an accepted test of the impartiality of jurors. The practice of requiring a verdict in writing is not prescribed by law, and, if technical inaccuracy is to be made a pretext for setting it aside, cannot be too vigorously condemned. I advise a reversal of the judgment of the county court.
Mayham, J., concurs.